DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-31) in the reply filed on 6 September 2022 is acknowledged.  The traversal is on the ground(s) that the bead loader (20) of Janszen (WO2010021546) could not function as a transfer station as it is considered part of the tire building machine.  This is not found persuasive because as set forth below in the 103 rejection of claim 1, the bead loader (20) of Janszen is functioning in the transfer of a bead apex to a tire building machine (“building drum” (18)). Applicant also argues that bead loader (20) of Janszen is not suitable to handling spacers. This is not found persuasive because the examiner notes that the claim limitations of claim 1 do not require that the transfer station have any capability of handling spacers.
The requirement is still deemed proper and is therefore made FINAL.
Claims 32-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 September 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL2023215, filed on 28 May 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference characters “17” on p.22 L2 and “16” on p.21 L14 have both been used to designate a first section
Reference character “93” has been used to designate both a recess (p.29 L36) and wheels (p.17 L4). Examiner recommends the following change to p.29 L36 “that the carrier base 90 may be provided with a recess 94”
Reference characters “105” has been used designate both a spacer gripper base (p.26 L15) and a gripper (p.26 L23-24)
Reference characters “106” has been used designate both a carrier gripper base (p.26 L15) and a gripper (p.26 L23-24)
Spacer member 92 (p.29 L34-35) is not found in Figure 22
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites the limitation “the main direction”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation of “a respective one of the carriers”. It is unclear whether this recitation of “a respective one of the carriers” refers to the same instance of “a respective one of the carriers” in claim 11 or a new instance of “a respective one of the carriers”.
	Claim 16 recites the limitation of “the second spacer”. There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites the limitation of “the position of the plurality spacer engagement members in the stacking direction relative to the spacers in the respective stack”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-11, 14, 19-20, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen (WO2010021546) in view of Mizokawa (US5631028).
Regarding claim 1, Janszen discloses a bead-apex storage system for handling a plurality of carriers (“bearing area” (32)), wherein each carrier is arranged to support a stack ("stacks" (1-3)) of bead-apexes ("beads" (12) stacked in a stacking direction and alternated with spacers ("spacers" (13)) separating the bead-apexes from each other in said stacking direction, wherein the bead-apex storage system comprises;
a plurality of storage stations (“conveyor” (9)) for storing the carriers and
a transfer station (“bead loader” (20)) for transferring one of the plurality of bead-apexes to a tire building machine (“building drum” (18)),
wherein the bead-apex storage system further comprises a spacer gripper (“spacer engagement jaws” (37, 38) on “robot arm” (24)/”transfer means” (23)) for lifting one or more of the spacers with bead-apexes supported thereon from one of the carriers in one of the plurality of storage stations and for carrying said one or more lifted spacers to the transfer station, and
wherein the bead-apex storage system comprises a spacer gripper base (base of “robot arm” (24)) for supporting the spacer gripper.
	While Janszen does not explicitly disclose that the spacer gripper base is movable from the transfer station to any of the plurality of storage stations, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so as Janszen does teach that a rail system could be used with the system (p.8 L34-36) and Mizokawa, which is within the tire manufacturing art, teaches that a robot arm used in the transfer of tire components from one station to another wherein the spacer gripper base (“robot” (5)) is movable from the transfer station to any of the plurality of storage stations (via “rails” (21)) for the predictable result of allowing the robot to access stations that would be out of reach of a stationary robot, increasing the versatility of the system.
	Regarding claim 2, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the bead-apex storage system further comprises a loading station (“conveyor belt” (28)) for loading one of the carriers into the bead-apex storage system and a carrier gripper (“mobile unit” (14)) for engaging said one carrier in the loading station and for moving said one engaged carrier to any of the plurality of storage stations.
	Regarding claim 4, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the plurality of storage stations are located in-line in a main direction (Fig 1).
	Regarding claim 5, modified Janszen teaches all limitations of claim 4 as set forth above. While modified Janszen does not expressly teach that the transfer station and the plurality of storage stations are located in-line in the main direction, case law holds that mere reversal of movements and rearrangement of parts are obvious modifications. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to arrange the transfer station and the plurality of storage stations to be in-line in the main direction for the purpose of setting up a tire manufacturing process (see Edited Janszen Fig 1 in Regards to Claim 5 below).

    PNG
    media_image1.png
    621
    814
    media_image1.png
    Greyscale
[AltContent: textbox (Edited Janszen Fig 1 in Regards to Claim 5 where the transfer station and the storage station are arranged inline in a main direction)]

    PNG
    media_image3.png
    653
    672
    media_image3.png
    Greyscale
[AltContent: textbox (Edited Janszen Fig 1 in Regards to Claim 6, wherein the spacer gripper base is movable along the main direction as defined by the plurality of storage stations.)]	Regarding claim 6, modified Janszen teaches all limitations of claim 4 as set forth above. Additionally, as the combination of Janszen and Mizokawa would result in a rail system to reach all of the stations in the main direction, modified Janszen also teaches that the spacer gripper base is movable in the main direction (see edited Janszen Fig 1 in Regards to Claim 6 below).
	Regarding claim 7, modified Janszen teaches all limitations of claim 4 as set forth above. Additionally, as the combined teachings of Janszen and Mizokawa would result in a rail system to reach all of the stations in the main direction, modified Janszen teaches that the bead-apex storage system comprises one or more guides extending in the main direction, wherein the spacer gripper base is movable along at least one of the one or more guides (see Edited Janszen Fig 1 in Regards to Claim 6 above).
	Regarding claim 8, modified Janszen teaches all limitations of claim 2 as set forth above. Janszen also teaches that the bead-apex storage system comprises a carrier gripper base (bottom of “mobile unit” (14)) for supporting the carrier gripper. Additionally, as the combined teachings of Janszen and Mizokawa would result in a movable spacer gripper base, modified Janszen teaches that the spacer gripper base and the carrier gripper base are independently movable from the transfer station to any of the storage stations and from the loading station to any of the storage stations, respectively (see Edited Janszen Fig 1 in Regards to Claim 6 above).
	Regarding claim 9, modified Janszen teaches all limitations of claim 8 as set forth above. Additionally, modified Janszen teaches that the plurality of storage stations are located in-line in a main direction, wherein the spacer gripper base is movable from the transfer station to any of the storage stations at a first side of the plurality of storage stations and the carrier gripper base is movable from the loading station to any of the storage stations at a second side of the plurality of storage stations opposite to the first side (see Edited Janszen Fig 1 in Regards to Claim 6 above).
	Regarding claim 10, modified Janszen teaches all limitations of claim 8 as set forth above. Additionally, Janszen teaches that the carrier gripper base is movable in the main direction (Fig 1, 2, p.9 L10-11).
Regarding claim 11, modified Janszen teaches all limitations of claim 2 as set forth above. Additionally, Janszen teaches that the plurality of storage stations are located in-line in a main direction (Fig 1), wherein the carrier gripper is movable in a storage direction transverse or perpendicular to the main direction for loading and unloading a respective one of the carriers into and from a respective one of the plurality of storage (Fig 1, 2, p.9 L10-11).
stations.
	Regarding claim 14, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that each spacer has a central aperture (“central aperture” (50)), wherein the central apertures of the spacers in a respective one of the stacks of bead-apexes are aligned in the stacking direction to form a central space (Fig 6c), wherein the spacer gripper comprises a gripper head (body of “common transfer means” (23), Fig 4A-C) and a plurality of spacer engagement members (“spacer engagement jaws” (37, 38)) protruding from said gripper head for reaching into the central space of the respective stack to engage one of the spacers in said respective stack.
	Regarding claim 19, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the spacer gripper is arranged for releasing the one or more lifted spacers in the transfer station (p.10 L14-20), where in the bead-apex storage system further comprises a transfer unit (“bead setter” (19)) for transferring one or more bead-apexes from the released one or more spacers in the transfer station to the tire building machine.
	Regarding claim 20, modified Janszen teaches all limitations of claim 19 as set forth above. Additionally, Janszen teaches the transfer unit comprises a manipulator for engaging and carrying the one or more bead-apexes from the transfer station to the tire building machine (“bead setter” (19)) and a manipulator base for supporting said manipulator (Fig 1, the structure that supports “bead setter” (19)), wherein the manipulator base is fixed relative to the transfer station (p.7 L36-p.8 L6, in that the building drum (18) can move into position to receive the beads from the bead setter (19) while bead setter (19) remains stationary). 
	Regarding claim 26, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the spacer gripper is movable with respect to the spacer gripper base in a height direction (p.8 L12-16, in that the common transfer means (23) is attached to robot arm (24)).
	Regarding claim 28, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the spacer gripper is movable in three degrees of freedom or less (Fig 1, p.8 L12-16)
	Regarding claim 29, modified Janszen teaches all limitations of claim 1 as set forth above. While modified Janszen does not explicitly teach that the plurality of storage stations comprises at least four storage stations, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to duplicate the number of storage stations, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the number of storage stations for the purpose of increasing the variety of beads to be used in the tire manufacturing process.
	Regarding claim 30, modified Janszen teaches all limitations of claim 1 as set forth above. Additionally, Janszen teaches that the bead-apex storage system further comprises at least one spacer collection station (“conveyor belt” (15)) for collecting stacks of empty spacers.
	Regarding claim 31, modified Janszen teaches all limitations of claim 30 as set forth above. While modified Janszen does not expressly teach that the at least one spacer collection station is located between the transfer station and the storage station of the plurality of storage stations closest to said transfer station., case law holds that mere reversal of movements and rearrangement of parts are obvious modifications. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to arrange the spacer collection station between the transfer station and the storage station of the plurality of storage stations closest to said transfer station the purpose of decreasing the distance between the transfer station and the spacer collection station, decreasing cycle time (see Edited Janszen Fig 1 in Regards to Claim 31 below).

    PNG
    media_image5.png
    580
    780
    media_image5.png
    Greyscale
[AltContent: textbox (Edited Janszen Fig 1 in Regards to Claim 31, wherein the conveyor belt 15 has been rotated and relocated to be between the transfer station and the storage station of the plurality of storage stations closest to said transfer station.)]
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Janszen (WO2010021546) and Mizokawa (US5631028) in view of Jin (CN106827603).
Regarding claim 18, modified Janszen teaches all limitations of claim 14 as set forth above. While modified Janszen does not explicitly teach that each spacer engagement member comprises a centering roller insertable into the central space of the stack for centering one or more of the spacers or the stack as a whole with respect to the spacer gripper, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to do so as Jin, which is within the tire manufacturing art, teaches the use of a centering roller (“roller “ (20)) on an engagement member (“clamping jaw” (12)) for the benefit of preventing damage to the held object ([0030]).

Allowable Subject Matter
Claims 3, 13, 15, 17, 21-25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similarly, claims 12 and 16 are objected to as being dependent upon a rejected base claim and having 112 rejections but would be allowable if the 112 rejections were addressed and the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 3, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 2. Additionally, modified Janszen does teach that the spacer gripper base would be movable about the bead-apex storage system (see the 103 rejection of claim 1 above) However, the combined prior art of records does not explicitly teach that the carrier gripper is supported by the spacer gripper base wherein said spacer gripper base is movable from the loading station and the transfer station to any of the storage stations.
	Regarding claim 12, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 11. However, the combined prior art of record does not explicitly teach that each storage station comprises a support for a respective one of the carriers, wherein the carrier gripper is movable into and retractable out of each storage station in the storage direction at a lifting level above the respective support and a releasing level below the respective support, wherein the carrier gripper is further movable in a height direction perpendicular to the main direction and the storage direction through the respective support between the lifting level and the releasing level.
	Regarding claim 13, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 9. However, the combined prior art of record does not explicitly teach that each carrier comprises a pallet, wherein the carrier gripper comprises a fork to engage and carry one of said pallets.
	Regarding claim 15, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 14. However, the combined prior art of record does not explicitly teach that the plurality of spacer engagement members are arranged to reach into the central space of the respective stack at least up to a second spacer of the respective stack from the top of the respective stack, wherein the plurality of spacer engagement members are movable into an engagement position for engaging said second spacer to lift said second spacer from the respective stack simultaneously with the spacer at the top of the respective stack.
	Regarding claim 16, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 14. Additionally, Janszen teaches that 
each spacer engagement member comprises a first element ("spacer engagement jaws" (37,38)) at a first distance from the gripper head for contacting a first spacer at the top of the respective stack (Fig 5A). However, the combined prior art of record does not explicitly teach that each spacer engagement member comprises a second element at a second distance from the gripper head, greater than the first distance, to engage the second spacer from the top of the respective stack.
Regarding claim 17, the closest prior art of record is Janszen (WO2010021546) and Mizokawa (US5631028), which teaches all the limitations of claim 14. Additionally, Ozaki (JPH06199422) teaches the use of detectors (“photoelectronic sensors” (78)) for detecting the position of a spacer ([0013]) for the benefit of accurate positioning of a gripper (“bead take-out means” (48)). However, the combined prior art of record does not explicitly teach that the bead-apex storage system comprises a detector for detecting the position of the plurality of spacer engagement members in the stacking direction relative to the spacers in the respective stack and a control unit that is operationally connected to the detector and the spacer gripper and programmed for controlling the plurality of spacer engagement members to engage a second spacer from the top of the respective stack when the plurality of spacer engagement members are positioned in the stacking direction at said second spacer from the top of the respective stack.
	Regarding claim 21, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 20. However, the combined prior art of record does not explicitly teach that the manipulator comprises a robotic arm and a bead-apex gripper supported by said robotic arm.
Regarding claim 22, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 19. However, the combined prior art of record does not explicitly teach that the transfer station comprises a platform with a first section for receiving the one or more released spacers from the spacer gripper and a second section for receiving one or more of the released spacers that are empty when the transfer unit has transferred the respective bead-apexes supported thereon to the tire building machine.
	As claims 23-25 are directly/indirectly dependent on claim 22, they stand as comprising allowable subject matter for similar reasons.
	Regarding claim 27, the closest prior art of record is Janszen (WO2010021546) in view of Mizokawa (US5631028), which teaches all the limitations of claim 26. Additionally, Janszen teaches that the spacer gripper is movable in the height direction up to a transfer level (Fig 1, p.8 L12-16). However, the combined prior art of record does not explicitly teach that the transfer station comprises a platform for receiving the one or more released spacers from the spacer gripper, wherein said platform is raised with respect to the plurality of storage stations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749